              Case 2:19-cr-00174-RSM Document 36 Filed 10/09/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         No. CR19-174-RSM
11                            Plaintiff,
12                    v.
13
      JESUS RAMON SANCHEZ-ALVAREZ,                      ORDER OF FORFEITURE
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 an Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, the Defendant
19 Jesus Ramon Sanchez-Alvarez’s interest in the following property:
20          A sum of money in the amount of $10,300, representing the proceeds the
21          Defendant obtained from the drug distribution offenses to which he has entered
            pleas of guilty.
22
23      The Court, having reviewed the United States’ Motion, as well as the other papers

24 and pleadings filed in this matter, hereby FINDS entry of an Order of Forfeiture is
25 appropriate because:
26         • The proceeds of Distribution of Methamphetamine and Distribution of Heroin,

27             in violation of 21 U.S.C. § 841(a)(1), are forfeitable pursuant to 21 U.S.C.

28             § 853;

     Order of Forfeiture - 1                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Sanchez-Alvarez, CR19-174-RSM                       SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:19-cr-00174-RSM Document 36 Filed 10/09/20 Page 2 of 3




 1          •    In his plea agreement, the Defendant agreed to forfeit the above-identified sum
 2               of money pursuant to 21 U.S.C. § 853, as it reflects the proceeds he obtained
 3               from the offenses (Dkt. No. 28, ¶ 15); and,
 4          •    This sum of money is personal to the Defendant; pursuant to Federal Rule of
 5               Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party ancillary
 6               process is required before forfeiting it.
 7
            NOW, THEREFORE, THE COURT ORDERS:
 8
            1)       Pursuant to 21 U.S.C. § 853, and his plea agreement, the Defendant’s
 9
     interest in the above-identified sum of money is fully and finally forfeited, in its entirety,
10
     to the United States;
11
            2)       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Order will become
12
     final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
13
     and, it will be included in the judgment;
14
            3)       No right, title, or interest in the identified sum of money exists in any party
15
     other than the United States;
16
            4)       Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
17
     in whole or in part, the United States may move to amend this Order, at any time, to
18
     include substitute property having a value not to exceed $10,300; and,
19
20
21
     ///
22
23
24
     ///
25
26
27
     ///
28

      Order of Forfeiture - 2                                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      United States v. Sanchez-Alvarez, CR19-174-RSM                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:19-cr-00174-RSM Document 36 Filed 10/09/20 Page 3 of 3




 1         5)       The Court will retain jurisdiction in this case for the purpose of enforcing
 2 this Order, as necessary.
 3
 4         IT IS SO ORDERED.
 5
 6         DATED this 9th day of October, 2020.
 7
 8
 9
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
10
11
12 Presented by:
13
14
   s/Michelle Jensen
15 MICHELLE JENSEN
16 Assistant United States Attorney
   United States Attorney’s Office
17 700 Stewart Street, Suite 5220
18 Seattle, WA 98101
   (206) 553-2619
19 Michelle.Jensen@usdoj.gov
20
21
22
23
24
25
26
27
28

     Order of Forfeiture - 3                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Sanchez-Alvarez, CR19-174-RSM                         SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
